Name: Commission Regulation (EC) NoÃ 1334/2005 of 12 August 2005 establishing the standard import values for determining the entry price of certain fruit and vegetables
 Type: Regulation
 Subject Matter: plant product;  prices
 Date Published: nan

 13.8.2005 EN Official Journal of the European Union L 211/4 COMMISSION REGULATION (EC) No 1334/2005 of 12 August 2005 establishing the standard import values for determining the entry price of certain fruit and vegetables THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Commission Regulation (EC) No 3223/94 of 21 December 1994 on detailed rules for the application of the import arrangements for fruit and vegetables (1), and in particular Article 4(1) thereof, Whereas: (1) Regulation (EC) No 3223/94 lays down, pursuant to the outcome of the Uruguay Round multilateral trade negotiations, the criteria whereby the Commission fixes the standard values for imports from third countries, in respect of the products and periods stipulated in the Annex thereto. (2) In compliance with the above criteria, the standard import values must be fixed at the levels set out in the Annex to this Regulation, HAS ADOPTED THIS REGULATION: Article 1 The standard import values referred to in Article 4 of Regulation (EC) No 3223/94 shall be fixed as indicated in the Annex hereto. Article 2 This Regulation shall enter into force on 13 August 2005. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 12 August 2005. For the Commission J. M. SILVA RODRÃ GUEZ Director-General for Agriculture and Rural Development (1) OJ L 337, 24.12.1994, p. 66. Regulation as last amended by Regulation (EC) No 1947/2002 (OJ L 299, 1.11.2002, p. 17). ANNEX to Commission Regulation of 12 August 2005 establishing the standard import values for determining the entry price of certain fruit and vegetables (EUR/100 kg) CN code Third country code (1) Standard import value 0702 00 00 052 48,9 096 18,0 999 33,5 0707 00 05 052 63,8 999 63,8 0709 90 70 052 71,4 999 71,4 0805 50 10 382 66,8 388 65,6 524 67,6 528 66,4 999 66,6 0806 10 10 052 98,6 220 82,2 400 277,3 624 177,8 999 159,0 0808 10 80 388 78,4 400 66,5 404 81,8 508 63,8 512 54,4 528 71,1 720 57,5 804 73,7 999 68,4 0808 20 50 052 102,1 388 73,6 512 29,4 528 37,8 999 60,7 0809 30 10, 0809 30 90 052 94,1 999 94,1 0809 40 05 508 43,6 624 63,7 999 53,7 (1) Country nomenclature as fixed by Commission Regulation (EC) No 750/2005 (OJ L 126, 19.5.2005, p. 12). Code 999 stands for of other origin.